PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Draghia-Akli et al. 
Application No. 16/517,985
Filed: July 22, 2019
For: COMPOSITIONS COMPRISING HIGH CONCENTRATION OF BIOLOGICALLY ACTIVE MOLECULES AND PROCESSES FOR PREPARING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed on June 24, 2022, to expedite the handling of the petition under 37 CFR 1.137(a), filed May 12, 2022, to revive the above-identified application.

The petition under 37 CFR 1.182 is hereby granted, in as much as, the requisite petition fee of $210, for expedited consideration has been received.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed September 22, 2021. The issue fee was timely paid on December 10, 2021. Accordingly, the application became abandoned on December 11, 2021. A Notice of Abandonment was mailed on December 16, 2021. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) mentioned above.

The Office acknowledges receipt of the Oath or Declaration for one of the joint inventors, Henry Hebel, filed on May 12, 2022. However, a renewed petition under 37 CFR 1.137(a) should be accompanied by properly executed inventor’s oath or declaration in compliance with 37 CFR 1.63 or substitute statement in compliance with 37 CFR 1.64, for remaining two joint inventors, Ruxandra Draghia-Akli and Ying Cai, as the Oath or Declaration filed December 10, 2021, was deemed improper due to the omission of the statement: “This application was made or authorized to be made by me.”

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Ann Marie Ziegler at (571) 272-7151.  


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).